STATE OF MICHIGAN

                              COURT OF APPEALS



SHATUNNA LAWON PRIESTER,                                            UNPUBLISHED
                                                                    August 16, 2016
                 Plaintiff-Appellant,

v                                                                   No. 326989
                                                                    Wayne Circuit Court
KEISHA BELL,                                                        LC No. 13-015724-NO

                 Defendant-Appellee,

and

SOURCE ONE ENTERPRISES,
INCORPORATED,

                 Defendant.


Before: BECKERING, P.J., and CAVANAGH and GADOLA, JJ.

PER CURIAM.

     Plaintiff appeals as of right an order granting defendant Keisha Bell’s motion for
summary disposition in this premises liability action.1 We affirm.

        Plaintiff fell because of a loose front porch step at a home she leased from defendant and
then sued defendant alleging breach of duties owed under common law and MCL 554.139.
Eventually defendant filed a motion for summary disposition, arguing that she had no notice of
the allegedly dangerous condition and, in fact, had inspected the steps on two occasions before
plaintiff’s fall and they appeared to be in good condition. The trial court granted defendant’s
motion, holding that defendant did not have notice of the allegedly dangerous condition of the
step and had made a reasonable inspection of the premises.

        On appeal, plaintiff contends that a jury could infer the defective step was improperly
affixed to the front porch during defendant’s prior renovation of the home, and that this inference



1
    We refer to Keisha Bell as “defendant.”


                                                -1-
is sufficient to show a genuine issue of material fact exists as to whether defendant had
constructive notice of the dangerous condition of the step. We disagree.

        “This Court reviews de novo a trial court’s decision on a motion for summary
disposition.” Gorman v American Honda Motor Co, Inc, 302 Mich. App. 113, 115; 839 NW2d
223 (2013). A motion under MCR 2.116(C)(10) tests the factual support for a claim, Walsh v
Taylor, 263 Mich. App. 618, 621; 689 NW2d 506 (2004), and should be granted as a matter of
law when “there is no genuine issue as to any material fact,” MCR 2.116(C)(10).

                    I. CONSTRUCTIVE NOTICE UNDER COMMON LAW

       Under common law, a possessor of land owes a duty to an invitee to protect the invitee
from an unreasonable risk of harm caused by a dangerous condition on the land. Hoffner v
Lanctoe, 492 Mich. 450, 460; 821 NW2d 88 (2012). However, this duty only arises when the
premises possessor has actual or constructive notice of the condition. Banks v Exxon Mobil
Corp, 477 Mich. 983, 983; 725 NW2d 455 (2007). So even if there is no actual knowledge, “the
law will impute knowledge of the dangerous condition to the premises possessor if the dangerous
condition is of such a character or has existed for a sufficient time that a reasonable premises
possessor would have discovered it.” Grandberry-Lovette v Garascia, 303 Mich. App. 566, 575;
844 NW2d 178 (2014).

        Here, plaintiff primarily contends that knowledge of the loose front porch step should be
imputed to defendant because a jury could infer the step was improperly affixed when the home
was renovated. However, contrary to plaintiff’s assertion, no evidence was presented that the
steps may have been improperly affixed when the home was renovated. It is undisputed that,
after the home renovation was completed, two professional inspections were conducted, one each
by Redford Township and the Michigan State Housing Development Authority (MSHDA). Both
Redford Township and MSHDA approved the home for occupancy and passed the steps in their
respective inspections. In support of her motion for summary disposition, defendant attached a
copy of the MSHDA report, and thus, presented evidence that the MSHDA inspector passed the
condition of the steps and made no note of a loose step. Additionally, before plaintiff moved
into the home, she “looked over” the premises and found everything to be in satisfactory
condition. Therefore, the undisputed evidence presented negates plaintiff’s contention that an
inference could be made that the step was improperly affixed when the home was renovated.

        And plaintiff failed to present any evidence from which a jury could conclude that
defendant should have known about the loose step because of its character or the duration of its
existence. See Grandberry-Lovette, 303 Mich. App. at 575. Plaintiff admitted that she regularly
used the front porch steps and did not know of a dangerous condition with regard to the step until
after she fell. Plaintiff used the steps the morning of her fall, describing the steps as “solid,” and
plaintiff used the front porch steps moments before her fall, again describing them as “solid.”
Because no evidence was presented from which a juror could conclude that a dangerous
condition existed for a sufficient time establishing that defendant should have known about the
loose step, there is no genuine issue of material fact that defendant had constructive notice of the
step’s condition. See id.



                                                 -2-
        Further, defendant presented sufficient evidence that she conducted reasonable
inspections which did not reveal a dangerous condition with the porch step. Defendant testified
that she walked up and down the steps several times on at least two separate occasions after
plaintiff began living in the home without noticing any missing screws or bolts. In fact,
defendant testified that she observed screws in the steps on these inspections. Defendant
inspected the home and the steps as recently as about two months before plaintiff’s fall. On this
visit, defendant recalled that the steps were secure and appeared to be in “good condition.”
Thus, even if a dangerous condition had existed for a sufficient time before plaintiff’s fall,
defendant presented evidence that, when left unrebutted, establishes she conducted reasonable
inspections and these inspections failed to reveal the dangerous condition.

        In summary, plaintiff failed to establish that a question of fact existed on the issue
whether defendant had constructive notice of the loose front porch step and that defendant’s
inaction was unreasonable for purposes of a common law premises liability claim.

                     II. CONSTRUCTIVE NOTICE UNDER MCL 554.139

        A landlord also owes a tenant several duties under MCL 554.139. In relevant part, MCL
554.139 imposes a duty to “keep the premises in reasonable repair during the term of the lease or
license, and to comply with the applicable health and safety laws of the state and of the local unit
of government where the premises are located . . . .” See MCL 554.139(1)(b). This duty extends
to reasonable repairs that the landlord knew or should have known about. Raatikka v Jones, 81
Mich. App. 428, 430; 265 NW2d 360 (1978).

       As discussed above, defendant presented evidence that she conducted two inspections of
the front porch steps after plaintiff moved into the home. These inspections did not reveal a
dangerous condition with regard to the front porch steps in general or the bottom step. Thus,
defendant lacked actual or constructive notice of the condition. Because defendant did not have
notice of the condition until after plaintiff’s fall, defendant’s duty to make reasonable repairs,
with respect to the front porch, was not implicated before plaintiff’s fall. See Raatikka, 81 Mich
App at 430-431.

        In conclusion, the trial court did not err when it granted defendant’s motion for summary
disposition.

       Affirmed.



                                                             /s/ Jane M. Beckering
                                                             /s/ Mark J. Cavanagh
                                                             /s/ Michael F. Gadola




                                                -3-